Citation Nr: 0901188	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  98-15 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an extraschedular evaluation for 
postoperative residuals of the right foot, to include 
hammertoe and degenerative changes.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, also claimed as secondary to the 
service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2008 Decision from the United States Court 
of Appeals for Veterans Claims (CAVC) regarding a Board 
decision rendered in November 2005, denying the veteran's 
claims on the merits.  The CAVC affirmed the Board's decision 
regarding the veteran's schedular rating for his service-
connected right foot disability and, therefore, that aspect 
of the veteran's increased rating claim is no longer on 
appeal here.  

This matter was originally on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The veteran had a 
hearing before the Board in July 2003 and the transcript is 
of record.  

In an August 2008 letter, the veteran's private attorney 
raised a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  This claim is 
not on appeal to the Board as it has never been considered by 
the RO.  Therefore, it is REFERRED to the RO for proper 
development and consideration.

The issue of entitlement to service connection for 
degenerative joint disease of the lumbar spine, also claimed 
as secondary to the service-connected right foot disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

The veteran's right foot disability does not present an 
exceptional or unusual disability picture.


CONCLUSION OF LAW

The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

A November 2005 Board decision denied the veteran's claim for 
an increased rating for his service-connected right foot 
disability, currently rated as 30 percent disabling.  In the 
decision, the Board indicated the veteran is currently 
receiving the highest available rating under the schedular 
diagnostic codes available for a unilateral foot disability 
(other than for pes planus, which is not applicable here).  

As indicated in the introduction, the Court's March 2008 
decision, in pertinent part, affirmed the Board's schedular 
denial for an increased rating.  In regard to a higher rating 
for the right foot condition on an extraschedular basis, 
however, the Court remanded the claim finding the Board erred 
in not explicitly considering entitlement to an 
extraschedular rating.  As will be explained more thoroughly 
below, the Board finds referral for an extraschedular rating 
unwarranted by the evidence.  

Initially, the Board notes the RO never explicitly considered 
whether an extraschedular rating is appropriate for the 
veteran's right foot disability.  As indicated above, this 
aspect of the veteran's claim is brought before the Board 
here from a March 2008 CAVC decision.  The issue of 
entitlement to an extraschedular disability rating, however, 
was raised by the veteran's representative in a brief to the 
CAVC.  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  In this case, the veteran's due 
process rights are not violated by this Board decision for 
the following reasons.  

The relevant regulation regarding extraschedular ratings was 
included in the February 2000 statement of the case.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects his abilities at 
work).  Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337.  The appellant's attorney raised 
this issue before the Court and presented argument on it in 
his January 2007 brief to the Court.  That brief is part of 
the record now before the Board.  The veteran's private 
attorney, well-versed in VA law, was again provided an 
opportunity to submit evidence or argument on this issue via 
a June 2008 letter from the Board.  The attorney's response 
in August 2008 was a request to remand the claim.  That 
request is discussed in more detail below.

Therefore, to summarize, not only does the Board have the 
authority, under caselaw, to address the issue of 
extraschedular evaluation in the first instance, but the 
veteran in this case is not prejudiced by the Board's 
consideration since his private attorney had opportunity to 
submit evidence and argument on this issue, and did so. 

Credibility

The Board notes that the veteran's statements regarding 
functional limitation due to his right foot disability were 
considered. The veteran, however, proved to be a poor 
historian of his own medical history and a theatrical 
performer in regard to his current symptomatology.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
veteran's statements are inconsistent.  

The veteran worked as a disc jockey and a used car salesman 
from the time of his separation from the military through 
1996, where he alleges he had to resign working due to his 
right foot and low back disability.  The veteran claims he is 
unemployable and in constant pain because of his right foot 
disability and his low back disability.  He alleges he 
struggles with balance due to his right foot disability and 
neither corrective shoes nor a cane sufficiently corrected 
the problem.  In fact, he alleges he was let go from his last 
job, as a used car salesman, because they felt he was at risk 
of falling and he had an increasingly difficult time getting 
in and out of cars due to his disability.  For these reasons, 
the veteran pursued and obtained a wheelchair from the VA.  
He also alleges he is in constant pain and nothing ever makes 
the pain better or worse, the pain is always a 10 out of 10.  

Despite his allegations regarding significant gait 
abnormalities, balance problems and constant pain, the 
medical records reflect a very different picture.  The 
veteran was afforded a private disability determination 
examination in connection with his Social Security 
Administration (SSA) disability claim in November 1997 by 
Orthopedist Dr. Clark.  With regard to the veteran's gait, 
she indicated as follows:

[The veteran] entered the office with a normal 
gait.  He exited my hall with an abnormal gait 
with a limp, particularly noted on the right, but 
then exited his car again with a normal gait. 

During the examination, Dr. Clark indicated his effort was 
poor in conducting the various objective tests.  Regarding 
his claim of constant pain, Dr. Clark commented as follows:

For a gentleman who stated that his pain was a 10 
he appeared comfortable, in no distress other than 
moving slow.  His examination would never have 
indicated that he was in any or much pain, much 
less go over a two or a three. 

Despite the veteran's claims he could not walk or run for 
elongated periods of time, Dr. Clark recommended a regular 
walking exercise program and did not find any restrictions 
regarding standing.  The only limitations on his functioning 
that Dr. Clark did recommend is sitting for two hours at a 
time with a break, sitting up to six hours of an eight hour 
day, and limiting his lifting and carrying to 30 to 40 
pounds. 

Similarly, the veteran was privately evaluated in February 
1998 by Dr. Woods, D.O.  Dr. Woods indicated the veteran's 
examination was the most "theatrical Disability 
Determination I have done to this date."  She indicated the 
veteran has many assistive devices and special shoes that 
appeared brand new and, in some cases, in the original box 
and clearly never used.  He indicated his foot was in 
constant pain and nothing made it any better. Overall, Dr. 
Woods indicated her examination results are totally 
unreliable due to the veteran's failure to cooperate and a 
complete "theatrical physical examination."  

The veteran was provided a wheelchair by VA in 2000 at his 
request.  He reported that he was about to leave on a trip, 
and a wheelchair would help him get around long distances.  
It must be noted that the wheelchair was not provided solely 
for the foot disability; rather, the consult note indicates 
current medical conditions included the right hammer toe 
repair, as well as disc herniation, L5-S1.  No contemporary 
examination was provided when occupational therapy gave him 
the wheelchair, so there is no objective evidence that he 
actually needed it.  

In fact, VA outpatient treatment records since 2000 have 
never indicated that he is present in a wheelchair when he 
seeks treatment.  An August 2004 VA note indicated that he 
was using the wheelchair "to fish from" and used his cane 
with prolonged standing.  November 2004 records in 
conjunction with a bladder stone indicate that he arrived at 
the hospital ambulatory and that his functional history 
before admission was "independent".  A January 2005 note 
regarding shoulder pain noted that the veteran ambulated to 
and from occupational therapy independently.  There are also 
no indications in the medical evidence of muscle atrophy of 
the legs, indicating that he was still using his legs 
normally despite requesting in a wheelchair.  

The veteran, additionally, inconsistently relayed his medical 
history to the various examiners throughout the pendency of 
this appeal.  Of most significance, the medical records 
clearly indicate the veteran was in a motor vehicle accident 
on or around 1995 injuring his low back.  He admitted this 
accident to several examiners, but most recently during a 
September 2002 VA examination, he denied any post-military 
trauma or injury.  Indeed, the 2002 examiner asked the 
veteran multiple times if he had ever previously injured his 
back in a MVA and the veteran repeated his denial.  While the 
veteran's low back disability is not at issue in regard to 
the severity of the veteran's right foot disability, the 
exchange during the VA examination clearly cuts against the 
veteran's integrity and credibility.

The veteran's complaints of constant, unremitting pain are 
also not believable.  A February 2002 VA note indicates that 
the veteran's chronic foot pain was controlled with his 
current orthotics and Tylenol 3 for pain.  A July 2004 VA 
note indicates that he was feeling well and staying active, 
and the right foot pain was "doing well" with follow-up 
through the rehabilitative medicine department. In August 
2004, it was noted that he had pain in his right foot 
sometimes, but the special shoes helped with this.

Overall, the veteran's statements and testimony regarding the 
severity of his right foot disability has varied 
significantly through the years.  These records, discussed 
more thoroughly below, do not disprove the veteran's claim, 
but they are in stark contrast to the veteran's contentions 
and raise doubt as to the accuracy of his allegations. 

Because of the veteran's inconsistent statements and medical 
evidence cutting against the veteran's allegations of the 
severity of his right foot disability, the Board gives 
greater credence and weight to the contemporaneous medical 
records filed in this matter.  Regardless of whether the 
appellant is purposely exaggerating his disability or 
unintentionally doing so because of some other reason, the 
ultimate conclusion is that his statements are simply not 
credible evidence.  Moreover, to a large extent, as discussed 
above, there are objective documents that clearly refute his 
reported symptoms and many aspects of his sworn testimony.  
Because of the inconsistency, and the lack of corroborating 
objective evidence, the Board finds that the appellant's 
allegations have limited, if any, probative value.



Extra-Schedular Consideration

As stated above, the veteran alleges he is currently 
unemployed due to his service-connected right foot and non-
service-connected low back disability.  With regard to his 
functional limitations solely due to his right foot 
disability, the veteran alleges he is in constant pain, 
suffers from an abnormal gait and balance problems rendering 
him wheelchair bound and he is unable to stand, walk or sit 
for prolonged periods of time.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted. 

The veteran was awarded Social Security Administration (SSA) 
disability benefits mainly for his low back disability, but 
also for his right foot disability.  Similarly, the veteran's 
medical treatment records throughout the years are 
significant for other non-service-connected disabilities, 
mainly low back complaints.  From the medical records and the 
SSA records, it is apparent the veteran's inability to work 
is not due solely to the right foot disability. The 
disability from non-service-connected conditions may not be 
contemplated when considering the assignment of an 
extraschedular rating for right foot disability.

As indicated above, there are numerous examination reports 
and disability determinations that were conducted during the 
pendency of this appeal noting the veteran's complaints of 
constant pain, weakness, gait abnormalities and balance 
problems, but unable to objectively confirm the severity of 
the veteran's condition.  Dr. Clark, an orthopedist, 
concluded in a November 1997 examination report, that the 
veteran's right toes "do not appear to be a major problem 
whatsoever with some mild hammer toes and degenerative 
changes."  Despite the veteran's claim of constant, intense 
pain with severe functional limitations, Dr. Clark 
objectively observed pain of a much milder degree and 
actually recommended a regular walking exercise program.  
With regard to restrictions of function, Dr. Clark merely 
indicated the veteran should sit for two hours at a time and 
limit the amount he lifts and carries to 30 to 40 pounds. 

Similarly, Dr. Woods, D.O. indicated in a February 1998 
examination report that the veteran's failure to cooperate 
with the examination and "theatrical" performance made it 
impossible to validate any of the veteran's claims of 
functional limitations. 

In contrast, there is some medical evidence confirming the 
veteran's alleged functional limitations.  Private podiatrist 
Dr. Nowlin indicated in a July 2000 letter that the veteran's 
right foot disability adversely affects his gait and 
function.  No further details were included within the 
statement.  

VA outpatient treatment records as well as VA examinations 
indicate the veteran has tried corrective foot devices to 
assist with his right foot disability.  According to the 
veteran, none of these devices relieves his pain or otherwise 
increases the functionability of his right foot.  For reasons 
already discussed, the Board does not put any probative value 
regarding this contention. 
 
A January 1998 VA examination indicates the veteran's right 
foot disability causes the veteran to walk on the metatarsal 
heads of his right foot.  Due to the abnormal gait, the 
examiner recommended orthotic inserts for the veteran which 
the examiner opined would improve his pain and help his 
walking a great deal. The Board notes a September 2000 VA 
examination (mainly assessing the veteran's low back 
disability) also noted the veteran's tendency to ambulate on 
the lateral aspect of his right foot.

A May 2000 VA examination report indicates the veteran 
alleged he resigned from his car salesman job because he was 
at risk for falling and was having difficulty getting in and 
out of the cars.  He indicated even hitting the bottom of his 
right foot causes extreme radiating pain to his right thigh.  
Despite these contentions, the examiner found no neurological 
abnormality associated with the veteran's right foot 
disability.

The veteran was again afforded a VA examination in September 
2002 where the veteran, for the first time, indicated his 
right foot disability was complicated when the operative pins 
in his foot were removed too soon.  There is no objective 
evidence to collaborate this statement.  With regard to 
objective manifestations, the examiner noted a well-healed 
scar, mild hallux valgus, deformity of the second toe and 
minimal range of motion of his toes two through five.  The 
examiner noted the veteran's gait was abnormal in that the 
veteran walked on the lateral aspect and heel of his foot.  

Overall, the medical evidence simply does not confirm many of 
the veteran's claimed manifestations of his right foot 
disability and, indeed, does not indicate the veteran has 
marked interference with employability solely because of his 
right foot disability.  The veteran clearly has functional 
limitations, especially secondary to pain, but these are not 
marked in nature.  It must be noted that numerous VA 
outpatient records dated in 2002-2004, in the context of the 
veteran's disability, actually recommend he engage in a 
physical exercise program, and there is no indication that 
this was contra-indicated from a medical standpoint because 
of any foot problems.  In fact, a June 2004 record notes he 
was using an exercise bike at home.  A July 2004 note 
indicates that he was feeling well and staying active, and 
the right foot pain was "doing well" with follow-up through 
the rehabilitative medicine department. In August 2004, it 
was noted that he had pain in his right foot sometimes, but 
the special shoes helped with this. 

The veteran's statements have been considered and found to be 
unreliable and inconsistent throughout time for reasons 
mentioned above.  Even so, the Board does not doubt the 
veteran's right foot disability causes difficulties in his 
social, occupational and daily life.  Clearly it does.  The 
veteran, however, does not have an "exceptional or unusual" 
disability.  He is employable for any type of work that is 
not physically strenuous or requires excessive walking or use 
of his right foot. 

There is no competent evidence of record which indicates that 
the veteran's disability has cause marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  His symptoms consist mainly of chronic pain 
and some limitation of motion, which is the type of 
impairment contemplated in the disability rating that has 
been assigned.  In other words, he does not have any symptoms 
from his service-connected disability that are unusual or are 
different from those contemplated by the schedular criteria.  

It is also doubtful, to be frank, whether the veteran really 
is unemployed.  Despite his contentions above, VA outpatient 
records show another story.  In February 2004, when he 
complained of back/leg pain, it was noted that he was working 
full-time.  In August 2004, it was noted that he was working 
as a volunteer doing voter registration and was a disc jockey 
on the radio from 1:00 a.m. to 5:00 a.m.  This clearly 
indicates that he has been able to find some employment 
within his physical constraints. 

The Board further notes that loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore, to the extent the veteran's right foot disability 
has resulted in him resigning from his used car salesman job 
because of the excessive walking, that is part of the 
consideration in assigning him a 30 percent disability 
rating.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no extraschedular referral is required. Id. See 
also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Board has considered the veteran's 
contentions regarding his right foot disability and the 
effect the disability had on his employment and ultimate 
decision to resign.  For reasons already discussed, however, 
the Board finds that the rating criteria to evaluate 
disability of the right foot reasonably describes the 
veteran's disability level and symptomatology.  Therefore, 
the veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.

Finally, the Board addresses the argument from the veteran's 
attorney, in an August 2008 letter, that this claim should be 
remanded because it is inextricably intertwined with the back 
claim being remanded below.  That is simply legally 
incorrect.  Two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In 
this case, whether the veteran is ultimately granted service 
connection for the claimed back condition has absolutely no 
bearing on whether he is entitled to an extraschedular rating 
for his foot disability.  [It would have a bearing on an 
unemployability claim, but that claim is being referred 
above, as a pending, unadjudicated claim].  As discussed in 
more detail above, the decision whether to assign an 
extraschedular rating for the foot disability is based 
strictly on the symptoms of that disability and its effect on 
employability. 

Thus, there is no basis for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in May 2001, February 2003, and August 2004.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  


Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim and 
thereafter, the RO sent the veteran May 2001 and August 2004 
letters, which requested that the veteran provide evidence 
describing how his disabilities had increased in severity, as 
required by element (1).   All letters included examples of 
specific types of evidence that would substantiate his claim.  
In addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of several VA examinations conducted throughout the 
pendency of this appeal, to include January 1998, May 2000, 
September 2000 and September 2002.  The veteran provided 
statements throughout the pendency of the appeal in RO 
hearings as well as a hearing before the Board, within VA 
outpatient treatment records and private treatment records in 
which he details the impact of his disability on his daily 
and occupational life.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the veteran both at interview and in his own 
statements show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life, as required under elements (1) 
and (4).  As the Board finds veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first and fourth elements of Vazquez-Flores 
are satisfied.

As to element (2), the Board notes that the veteran is 
service connected for a musculoskeletal disability of the 
right foot.  As discussed in the introduction, the actual 
schedular rating of his disability is not the subject of the 
opinion here.  Rather, the CAVC remanded this issue back to 
the Board for the sole purpose of assessing whether an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b).  Extraschedular ratings are awarded by a showing of 
unusual or exceptional disability.  The veteran was provided 
the specific language of § 3.321(b) in an October 1998 
Statement of the Case (SOC).  The veteran also clearly had 
actual notice of this requirement because his representative 
specifically sought for extraschedular consideration in his 
appeal certified to the CAVC.  Thus, the Board finds the 
veteran had actual knowledge of this requirement, and failure 
to provide adequate notice is not prejudicial.  Id. Thus the 
Board finds the second element of Vazquez-Flores satisfied.

Similarly, although no specific letter indicated to the 
veteran specifically how disability ratings and effective 
dates are determined, as required by element (3), the error 
is harmless.  That is, since the RO assigned the 30 percent 
disability rating at issue here for the veteran's service-
connected disability (which is the highest available 
schedular rating for his disability), and the Board has 
concluded that the preponderance of the evidence is against 
assigning an extraschedular rating, there is no question as 
to an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board finds that no more specific notice is required of 
VA and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  In light of the foregoing, 
the Board finds that the requirements of Vazquez-Flores are 
either met or that any error in the specific VCAA notice 
letters are not prejudicial.  

The Board also notes that after the 2005 Board decision on 
this claim, the RO obtained VA and private medical records, 
as well as a VA examination, in conjunction with a finger 
claim.  Since those records contain no information relevant 
to the issue decided herein, it is not necessary to return 
this case to the RO to issue a supplemental statement of the 
case. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran several appropriate VA 
examinations throughout the pendency of the appeal, most 
recently in 2002.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's right foot since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2002 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an extra-schedular evaluation for 
postoperative residuals of the right foot, to include 
hammertoe and degenerative changes is denied.


REMAND

In November 2005, the Board found, in pertinent part, the 
preponderance of the evidence to be against the veteran's 
claim of entitlement to service connection for DJD of the 
lumbar spine, claimed as secondary to a service-connected 
right foot disability.  In denying the claim, the Board cited 
to, among other things, a January 2003 VA examiner's opinion 
stating that the veteran's foot condition is not likely the 
cause of his low back disorder.

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court). In March 2008, 
the Court issued a decision vacating this aspect of the 
November 2005 Board decision and remanding the veteran's 
claim for further development. Specifically, the Court found 
the January 2003 VA examiner's opinion to be inadequate 
because the examiner did not consider or weigh all relevant 
medical evidence in the claims folder, to include a September 
2002 VA examination indicating a possible favorable nexus 
between the veteran's right foot and his low back disability.   
That is, while the September 2002 VA examiner found the 
veteran's right foot unlikely caused the veteran's low back 
disability, it was indicated that the veteran's right foot 
disability caused an abnormal gait and the abnormal gait may 
be aggravating the veteran's low back disability.  See 38 
U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) (stating 
that service connection on a secondary basis may be 
established by a showing that the current disability was 
either caused by or aggravated by a service-connected 
disability). 

The September 2002 VA examiner's opinion is premised on the 
finding that the veteran's right foot disability causes an 
abnormal gait.  This finding, however, is also ambiguous 
within the medical records.  As explained above, examiners 
throughout the pendency of this appeal have conflicted in 
whether the veteran's right foot disability actually causes 
the veteran's limp or abnormal gait.  Dr. Clark, a private 
podiatrist who examined the veteran in November 1997, for 
example, indicated the veteran exhibited a limp when he 
exited her office, but then exited to his car again with a 
normal gait.  Dr. Woods, D.O., examined the veteran in 
February 1998 and indicated the veteran's physical 
examination was "theatrical."  She was unable to confirm 
any of the veteran's alleged manifestations, to include 
abnormal gait, due to his failure to cooperate with the 
examination. 

Other medical records, however, consistently indicate the 
veteran's right foot disability is manifested, in part, by an 
abnormal gait, to include private and VA examiners.  Aside 
from the September 2002 VA examiner, other doctors indicate a 
possible cause and effect relationship between the veteran's 
right foot disability and low back disability, to include Dr. 
Nowlin, in a July 2000 statement, and Dr. Tharenos, in a July 
1998 statement.  Those statements, however, were not given 
with any detailed rationale and merely indicated the 
possibility of a connection, rather than a definitive 
connection.  Given the ambiguity of the medical evidence and 
the complexity of the case, a new VA examination is indicated 
below conducted by an Orthopedist.  

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In this case, although many duty-to-assist letters 
were sent to the veteran during the pendency of this appeal, 
no letter detailed the evidence necessary to substantiate 
specifically secondary service-connection claims.  Corrective 
action is required.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent. 
In particular, the veteran should be 
informed of how to establish his claim of 
secondary service connection under 
38 C.F.R. § 3.310.

2.  Obtain the veteran's medical records 
for treatment of his claimed disabilities 
from the VA Medical Center in Columbia, 
Missouri from August 2005 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3. After obtaining the above records, to 
the extent available, schedule the veteran 
for a VA examination with an Orthopedist 
for the claimed condition of degenerative 
joint disease of the lumbar spine, claimed 
also as secondary to his service-connected 
right foot disability, to determine the 
extent and likely etiology of any low back 
condition(s) found, specifically:
*	Whether the veteran's right foot 
disability causes an abnormal gait or 
limp;
*	Whether any low back disability found 
is caused by or aggravated by any 
incident of service; and 
*	Whether any low back disability found 
is caused by or aggravated by the 
veteran's service-connected right 
foot disability, to include an 
abnormal gait or any other 
manifestations thereof. 
The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically the examination reports and 
opinions  mentioned in this decision.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  


No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


